   Case 19-01227-5-JNC                 Doc 466 Filed 03/31/20 Entered 03/31/20 14:14:34    Page 1 of 1
VAN−018 Notice of Telephone Conference − Rev. 03/27/2020

                             UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF NORTH CAROLINA
IN RE:
CAH Acquisition Company 16, LLC                            CASE NO.: 19−01227−5−JNC
( known aliases: Haskell County Community Hospital )
PO Box 955745                                              DATE FILED: March 17, 2019
Saint Louis, MO 63195
                                                           CHAPTER: 11
TaxID: 27−2472420




                                         NOTICE OF TELEPHONE CONFERENCE

NOTICE IS HEREBY GIVEN that a hearing will be held by telephone as indicated below:

DATE: Thursday, April 23, 2020
TIME: 01:00 PM
to consider and act upon the following matters:

Second Application for Compensation for Greenberg Traurig, LLP, Other Professional, Fee:$1613.50,
Expenses:$10.60. filed by Brian R. Anderson

Second Application for Compensation for SAK Management Services, LLC, Ombudsman Health,
Fee:$19095.00, Expenses:$1217.95. filed by Brian R. Anderson

Sixth Application for Compensation for Jason L. Hendren, Trustee's Attorney, Fee:$2958.50,
Expenses:$385.50. filed by Jason L. Hendren

The hearing will involve the following parties:

Judge Joseph N. Callaway
Brian Anderson
Jason Hendren
Paul Fanning
Marjorie Lynch/Kirstin Gardner

To join the conference call, please dial 1−888−273−3658, and enter the access code 3113071 # . If asked,
please do not join the conference call as the host, instead, press the # key and wait for the conference to
begin. The AT & T operator will ask you to state your name when the conference is about to begin.

DATED: March 31, 2020

                                                           Stephanie J. Butler
                                                           Clerk of Court
